Sandler, J. (dissenting).
I have a very different view of the issues presented on this appeal from that set forth in the opinion of the court.
In my opinion this was an exceptionally well conducted trial. Two seasoned trial lawyers tried the case with care and skill. An attentive, scrupulously impartial Trial Judge presided with conspicuous ability. The unanimous jury verdict as to liability was clearly supported by the weight of credible evidence.
Indeed the defendant hospital did not on this appeal contest as to liability the legal sufficiency of the evidence or claim that the verdict was against the weight of evidence. The decision not to do so was clearly sound. Once the jury had determined the wrist drop occurred while plaintiff was in the intensive care unit, a determination fully supported by the evidence, it is difficult to see how any other verdict as to liability could have been reached in view of the abundant evidence that the defendant’s personnel violated the hospital’s rules concerning application of restraints and the total failure of the defendant to give any alternative explanation as to how such an injury could have occurred in a hospital unit specifi*314cally designed to provide maximum observation, monitoring and care.
As to the damages awarded, I agree that the amount seems high at first impression. However, when the record is carefully reviewed, it becomes apparent that credible testimony was presented that justified the award.
As the court’s opinion points out, the defendant offered persuasive testimony that plaintiff had substantially recovered the use of her left wrist some time before the trial. On the other hand, two reliable witnesses, one of them an experienced registered nurse, testified that the disability continued until the trial. In short, a factual issue was presented, resulting in a jury determination that cannot fairly be said to be contrary to the weight of evidence.
The reasons assigned in the court’s opinion for reversing the judgment as to liability seem to me strained and unpersuasive.
I find untenable the vague intimation that the jury did not understand that the Medical Malpractice Mediation Panel had unanimously found no liability. The panel report was read in full to the jury and explicitly included a finding of no liability. The report was marked as an exhibit and provided to the jury with the other exhibits at the beginning of deliberations. Although the summations were not transcribed, it can be safely assumed that defense counsel did not fail in his summation to stress the importance of the unanimous impartial finding by a doctor, lawyer and Judge that the hospital was not liable.
In his explanatory comment with regard to the panel report, the Trial Judge undoubtedly misspoke himself in his reference to "a recommendation of liability” when he clearly intended to describe a recommendation "with regard to” liability. No objection or request for clarification was made by defense counsel. The reason seems obvious. No one in that courtroom could have thought that the Judge’s ambiguous phrase would confuse a jury which had just heard the report itself read in full. To believe it remotely possible on this record that the jury did not understand the nature of the panel’s recommendation implies a view of the jury’s judgment and intelligence that is little short of frightening.
Nor do I find any basis for criticism of the trial court in its refusal to give certain specific charges requested by the defendant. The carefully prepared charge set forth a comprehen*315sive, accurate, clear and balanced statement of the applicable rules of law. Most of the defendant’s requests to charge were included in the charge, some of them in the very words that had been suggested by the defendant. Those specific requests not included in the charge represented the Trial Judge’s reasonable judgment that they would disrupt the meticulous balance that he had so carefully sought to achieve.
The one clear error disclosed by this record occurred in connection with the court’s response to the first question put by the jury: "Is a hospital liable for any injury to the patient while in its intensive care unit.” Apparently misunderstanding the question, the trial court responded that the only injury claimed was that to the left radial nerve. This omission was excepted to by the defendant and I agree that the jury was entitled to a clear response to that question.
However, in the court’s response to the later inquiry put by the jury, he addressed precisely this issue in terms that could not be improved upon for clarity. He once again described the plaintiff’s burden to prove negligence, accurately defined the hospital’s duty of care, and went on to say: "If you find that the hospital’s act was not contrary to that standard of care, you will find that the hospital was not negligent.”
No juror hearing that charge could possibly have concluded that the hospital was "liable for any injury occurring to the patient while in its intensive care unit.”
I am baffled by the criticisms in the court’s opinion of the trial court’s response to the second inquiry put to it by the jury. That question was:
"We are in agreement that an injury to the radial nerve occurred to this plaintiff while in the intensive care unit.
"For the hospital to be liable, is it necessary to agree that this wrist restraint caused this injury.
"Are we limited to consider the wrist restraint only as the causative agent of the injury to the plaintiff’s radial nerve?” The trial court responded to this inquiry by repeating a portion of the original charge, starting with the section directly responsive to this inquiry but going on to place it in the context of other relevant rules of law.
Although not explicitly explained, the trial court’s reason for doing so is not difficult to discern. The inquiry to him reported an agreement by the jury that the injury occurred to the plaintiff while in the intensive care unit and went on to *316ask a question with regard to the necessity for establishing a causal relationship. Particularly in view of the prior question asked by the jury, and defense counsel’s objection to his apparently nonresponsive answer, the trial court understandably feared that an answer limited to the question of cause might leave in doubt the obligation of the plaintiff to establish negligence. Surely this very reasonable judgment does not merit any criticism.
The court’s opinion states that "Nowhere was there a specific answer to the jury’s inquiry.” This comment is simply not so, as the opening paragraphs of the Judge’s response clearly demonstrate:
"If you find that the hospital did, in fact, negligently apply restraints to the left wrist of the plaintiff and, therefore, did, in fact depart or deviate from the accepted standards in the community, there, again, the plaintiff would have to prove that the deviation or departure from such accepted standard was the direct or the proximate or the contributing cause of the injuries that were sustained by Helene Schwabach.
"Now, an act or omission is a proximate cause of an injury if it was a substantial factor in bringing about the injury, that is, if it had such an affect [sic] in producing the injury that reasonable people would regard it as a cause of the injury.”
If this did not constitute a specific answer to the jury’s inquiry, I would like to know what would be required to constitute a specific answer. Surely it cannot seriously be urged that this response did not adequately inform the jury that: "For the hospital to be liable [it] is necessary to agree that this wrist restraint caused this injury.”
The court’s opinion goes on to suggest that the jury’s inquiry "made clear its confusion” and that "they should have been instructed on the precise subject upon which they were in doubt.”
It is true that on some occasions a jury’s inquiry is the result of some lack of clarity in the Judge’s original charge or suggests a confusion that requires alternative and supplemental language. Sometimes, and perhaps more often, it reflects a failure of memory on the part of one or more jurors after a period of deliberation, or even a desire to be absolutely certain as to the instruction. In the usual situation, it is surely for the Trial Judge to determine what is required on the basis of his closer relationship to the situation.
*317In this case the original charge could not have been clearer on the question put. The restatement by the trial court of the paragraphs quoted above was by any standard a full, precise and lucid response to the inquiry. Significantly, defense counsel, not shown in this record to be reticent about registering objections, did not in any way object to the adequacy of the trial court’s response to the inquiry as to cause, an omission pointed up by his objection to a separate aspect of the court’s response on a ground that has been virtually, and appropriately, abandoned on this appeal.
In short, the court’s opinion presents the perplexing and unusual situation of a judgment being reversed in part on the basis of a judicial response to an inquiry from the jury that was in fact a correct statement of the applicable rule of law and to which there was no objection.
For the reasons stated above, the judgment of the Supreme Court, New York County, entered January 30, 1979, should be affirmed in all respects.
Murphy, P. J., Birns and Lane, JJ., concur with Bloom, J.; Sandler, J., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on January 30, 1979, reversed, on the law, vacated, and the case remanded for a new trial, with $75 costs and disbursements of this appeal to abide the event.